Title: From Alexander Hamilton to Jeremiah Olney, 17 September 1790
From: Hamilton, Alexander
To: Olney, Jeremiah


Treasury DepartmentSeptember 17. 1790.
Sir,
The case of the Brig Happy Return as stated in your letter of 19th. July has lain over some time for consideration. If the owners prove to your satisfaction that the goods imported are all as they allege of the produce or manufacture of the United States, no duty is now to be paid as the new collection law gives relief to the owners of such articles brought back. You will examine however whether the requisitions of the Law have been complied with in the manner of proceeding on the arrival of the Goods so far as circumstances admitted.
If any of the Goods prove to be Foreign, they will pay like duty with other Foreign articles of the same kind. It may have an appearance of hardship, but the Legislature have either not chosen to exempt property thus circumstanced or they have not contemplated the occurrence of such cases. The Gentlemen will be sensible, that what the Legislature have not rendered lawful, cannot be done by any executive officer of the United States.
I am Sir,   with respect   Your Obedient Servant
A. Hamilton
Jeremiah Olney EsquireCollector, Providence.
